Judgment unanimously affirmed. Memorandum: Defendant contends that, if we reverse his March 10, 1988 conviction, the guilty plea underlying his July 7, 1988 conviction must be vacated because it was expressly conditioned on the court’s promise that the sentence imposed thereon would run concurrently with, and not exceed, that imposed on the prior conviction (see, People v Fuggazzatto, 62 NY2d 862; People v Clark, 45 NY2d 432, 440). Affirmance of defendant’s March 10, 1988 conviction (see, People v Brown [appeal No. 1], 167 AD2d 847 [decided herewith]) is dispositive of defendant’s Fuggazzatto claim. (Appeal from judgment of Monroe County Court, Wisner, J.— robbery, second degree.) Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.